Pratt, J.
The plaintiff had a right to attach whatever interest the defendant had in the property levied on under the attachment. It is immaterial whether it was proper for plaintiff to file a notice of pendency of action, and index it against Fredericka Kraemer upon this motion, as she has no standing in court sufficient to enable her to bring this appeal. She is neither a party to the suit, nor, so far as appears, has any interest in the subject-matter of the action, nor is she aggrieved by the order appealed from. Watson v. Nelson, 69 N. Y. 539; Code, § 1294; Bank v. Risley, 19 N. Y. 375; Bergen v. Carman, 79 N. Y. 146. Order affirmed, with costs.